917 F.2d 558Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Irby T. STARKE, Jr., Plaintiff-Appellant,v.John STIREWALT, Individually and as Sheriff of the County ofRowan;  Captain Glenn Sides, Individually and as an Officerof the Rowan County Sheriff's Department, a politicalsubdivision of the State of North Carolina;  Detective L.C.Shoaf, Individually and as an Officer of the Rowan CountySheriff's Department, a political subdivision of the Stateof North Carolina, Defendants-Appellees.
No. 90-6377.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Nov. 2, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.  Eugene A. Gordon, Senior District Judge.  (CA-90-209)
Irby T. Starke, Jr., appellant pro se.
Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Irby T. Starke, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Starke v. Stirewalt, CA-90-209 (M.D.N.C. July 27, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED